Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on March 28, 2022.  Application No. 16/761,910, is a 371 of PCT/IB2018/058441, filed October 29, 2018, and claims foreign priority to Italian Application No. ITALY 102017000125959, November 6, 2017.  In an amendment filed May 6, 2020, Applicant added new claims 14-20.  In an amendment filed March 28, 2022, Applicant’s canceled claims 4, 15, 16, and 19.  Claims 1-3, 5-14, 17, 18, and 20 are pending.  Claims 1-6 and 12-20 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  As a reminder, the non-elected invention of Group I, claims 1-6 and 12-20, is not subject to rejoinder upon finding allowable subject matter in the elected invention of Group II, the process of making.  It is suggested that Applicant cancel claims 1-3, 5, 6, 12-14, 17, 18, and 20, in response to this Office action.  The election was made without traverse in the reply filed on September 7, 2021.  Claims 7-11 are examined below.
Rejection Maintained
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 7-11 under 35 U.S.C. 102(a)(1) as being anticipated by Tolf et al., US2007/0260064 A1, is maintained for reasons made of record.  Applicant argues that amending independent claims 7 and 8 to incorporating the DSC endothermic peaks and exothermic peak analysis differentiates the product of the process of the present invention over the product of the process in the prior art.  Applicant’s argument has been fully considered and is not persuasive.  
Independent claims 7 and 8 are drawn to a process of preparing an amorphous solid form of pimavanserin hemitartrate of claim 1.  Tolf discloses a process for preparing the amorphous solid form of pimavanserin hemitartrate, comprising the steps of: a) dissolving pimavanserin hemitartrate in crystalline form in a suitable polar solvent (Tolf et al., para. [0160], Example 6, “water”; see also Id., para. [0162], Example 7, “ethanol”) at a temperature ranging between 16C and 100C  (Id., para. [0161], “23 C”); b) rapidly cooling the solution to a temperature ranging between -50C and 0 C (Id., “frozen in a bed of dry ice” ; c) keeping the solution under vacuum at a temperature ranging between -50 C and 0 C for a time of between 0 and 72 hours; d) recovering the resulting solid.  (Id.; See also Id., para. [0162], Example 7, for additional crystallization steps that read on the present process steps as broadly claimed.) 
	Notably the prior art does not provide data to properly compare the product of the prior art process from that of the present invention.  Accordingly, it is unclear whether the DSC analysis of the product of the present invention, added to amended claims 7 and 8, distinguishes the invention over the prior art.  Applicants have not demonstrated the level of scientific enquiry required to distinguish the amorphic forms.  See MPEP 716.02.  An appropriate analysis of both products must be supported by an appropriate affidavit or declaration.  (Id.) 
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625